              Case 1:21-cv-02076-CM Document 3 Filed 07/20/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JINJA JJ JOHNSON,

                                Plaintiff,
                                                                   21-CV-2076 (CM)
                    -against-
                                                               ORDER OF DISMISSAL
RIKERS ISLAND (R.M.S.C.), et al.,

                                Defendants.

COLLEEN McMAHON, United States District Judge:

       By order dated March 11, 2021, the Court directed Plaintiff, within thirty days, to submit

a completed request to proceed in forma pauperis (“IFP application”) and prisoner authorization

or pay the $402.00 in fees required to file a civil action in this Court. That order specified that

failure to comply would result in dismissal of the complaint. Plaintiff has not filed an IFP

application and prisoner authorization or paid the fee. 1 Accordingly, the complaint is dismissed

without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




1
  On April 26, 2021, the Court’s order was returned as undeliverable. The Clerk of Court
remailed the order, but on June 11, 2021, that mailing was also returned as undeliverable.
          Case 1:21-cv-02076-CM Document 3 Filed 07/20/21 Page 2 of 2



Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   July 20, 2021
         New York, New York

                                                         COLLEEN McMAHON
                                                        United States District Judge




                                               2
